Citation Nr: 0005294	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-12 805	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware




THE ISSUE

Entitlement to service connection for a psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from September 
1972 to April 1979.  

This appeal arises from a November 1993 rating action of the 
Waco, Texas, regional office (RO).  In that decision, the RO, 
in pertinent part, denied service connection for a nervous 
disorder (on direct basis and as secondary to the 
service-connected surgical absence of the veteran's right 
kidney and hydronephrosis in the remaining left kidney with 
ureter re-implantation).  

Further review of the claims folder indicates that, by a 
November 1994 rating action, the RO in Waco, Texas found 
clear and unmistakable error in a May 1979 rating action 
which had rated the kidney and hypertension disorders 
together as 60 percent disabling, effective from April 1979.  
By the November 1994 rating action, the RO confirmed the 
60 percent disability evaluation for the service-connected 
surgical absence of the right kidney and hydronephrosis in 
the remaining left kidney with ureter re-implantation and 
assigned a separate evaluation of 10 percent for the 
service-connected hypertension, effective from April 1979.  
The RO notified the veteran of the November 1994 rating 
action in the same month.  

In several documents subsequently received at the RO, the 
veteran expressed disagreement with the denial of a rating 
greater than 60 percent for his service-connected kidney 
disorder and the assignment of a 10 percent evaluation for 
his service-connected hypertension.  In September 1996, the 
RO in Wilmington, Delaware (to where the veteran's claims 
folder had been transferred) furnished the veteran with a 
statement of the case regarding these two rating issues.  The 
cover letter to the statement of the case included 
instructions to the veteran that, in order to perfect his 
appeal of the rating issues, he would have to submit a 
substantive appeal within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying him of the action with which 
he disagreed.  Significantly, however, no appeal was 
received.  Consequently, the issue of entitlement to a 
disability evaluation greater than 60 percent for the 
service-connected surgical absence of the right kidney and 
hydronephrosis in the remaining left kidney with ureter 
re-implantation and the issue regarding the evaluation of the 
service-connected hypertension, which is rated as 10 percent 
disabling, are not currently in appellate status before the 
Board of Veterans' Appeals (Board).  38 C.F.R. § 20.200 
(1999).  

Further review of the claims folder indicates that, by a July 
1997 rating action, the RO denied service connection for a 
post-traumatic stress disorder (PTSD).  In the same month, 
the agency notified the veteran of this determination.  
Following receipt of additional evidence, the RO, by a 
December 1997 rating action, confirmed the previous denial of 
service connection for PTSD.  In February 1998, the RO 
notified the veteran of this decision.  In an August 1998 
statement, the veteran's representative expressed 
disagreement with the RO's denial of service connection for 
PTSD.  The RO, in turn, construed this statement as a notice 
of disagreement with the denial of service connection for 
PTSD and, in September 1998, furnished the veteran and his 
representative with a statement of the case regarding this 
issue.  However, no substantive appeal was thereafter 
received.  Consequently, the issue of entitlement to service 
connection for PTSD is not currently in appellate status 
before the Board.  38 C.F.R. § 20.200 (1999).  

The Board acknowledges that, in the August 1998 statement, 
the veteran's representative phrased the issue on appeal as 
entitlement to service connection for "a chronic nervous 
disorder to include Post Traumatic Stress Disorder."  
Significantly, however, as the Board has explained above, the 
veteran has not perfected an appeal as to the denial of 
service connection for PTSD.  The only issue remaining in 
appellate status before the Board at this time is the claim 
of service connection for a psychiatric disorder other than 
PTSD.  The decision below should be read as being limited in 
this way.


FINDING OF FACT

No competent evidence associating any currently shown 
psychiatric disability to military service or to already 
service-connected disability has been presented.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
he developed a psychiatric disability as a result of his 
active military duty and, alternatively, as a result of his 
service-connected kidney problems and hypertension.  
Specifically, in a statement received at the RO in January 
1995, the veteran described his current mental status as 
requiring medication and involving, in pertinent part, 
"depression, stress anxiety, psychotic nerves, . . . etc."  
The veteran also maintained that in May 1974 he was given 
Valium to control the anxiety and depression he had developed 
as a result of his involvement with "a lot of bodies that . 
. . [had come] into [the] 121[st] Evac Hosp[ital in] Seoul, 
Korea from Vietnam."  Additionally, the veteran contended 
that this Valium was continuously prescribed by a physician 
in secret because the veteran did not wish "to expose . . . 
[his] medical weakness."  The veteran also asserted that the 
kidney problems which he experienced during his active 
military duty caused him "much anxiety and depression."  

In a February 1994 statement, the veteran maintained that his 
service medical records included a notation that he "had an 
uneasy feeling towards . . . [his] health, which . . . [he] 
described as a feeling of tension and of feeling 'high' as 
though . . . [he] were on drugs."  The veteran explained 
that these feelings of anxiety and depression, which he had 
prior to his discharge, had persisted since service and 
required medication.  

According to the service medical records which have been 
obtained and associated with the claims folder, at an 
enlistment examination which was conducted in September 1972, 
the veteran denied having frequent trouble sleeping but 
reported that he did not know if he had ever experienced 
depression, excessive worry, or nervous trouble of any sort.  
Upon examination, the veteran's psychiatric status was 
normal.  A May 1974 entry indicates that the veteran was 
prescribed Valium.  No explanation was given as to the reason 
for the prescription.  A subsequent evaluation, conducted in 
October 1977, demonstrated that the veteran's 
neuro-psychiatric system was negative.  

Reports of Medical Board Proceedings dated in January and 
February 1979 indicate that the primary reason for the 
Medical Board was the veteran's kidney problems.  No mention 
is made in any of the Medical Board's records of any 
psychiatric condition.  An in-service examination conducted 
in February 1979 for "chronic illness" purposes revealed 
that the veteran's psychiatric system was normal.  

The veteran was discharged from active military duty in April 
1979.  At a VA genitourinary examination conducted in April 
1981, the veteran described a "tired, uneasy feeling" which 
he assumed was the result of his blood pressure medication.  
Essentially, however, the veteran made no psychiatric 
complaints.  At a VA examination subsequently completed in 
August 1983, the veteran again reported feeling tired at 
times but essentially made no psychiatric complaints.  
Medical records dated from July 1990 to July 1996 reflect 
examination of, and treatment for, psychiatric problems 
variously defined as a moderate recurrent major depressive 
disorder, undifferentiated schizophrenia, and anxiety.  

Significantly, the claims folder contains no evidence 
associating any psychiatric disability that the veteran may 
have (including any depression, undifferentiated 
schizophrenia, or anxiety) to his military service or to an 
already service-connected disability.  In fact, the medical 
records which are included in the claims folder and which 
have discussed the etiology of the veteran's psychiatric 
problems have associated his psychiatric symptomatology with 
various non-service-related factors.  

First, the Board notes that, in a November 1993 report, a 
social worker at a Vet Center explained that the veteran had 
stated that, prior to his discharge from service, he had 
described feelings of tension and problems with anxiety.  
Based on this report from the veteran, the examiner concluded 
that "it does appear . . . [that the veteran] exhibited 
psychological problems prior to exiting the military."  
However, the social worker did not state that he had had 
access to the veteran's medical records.  Furthermore, the 
social worker also concluded in November 1993 that the exact 
origin of the veteran's psychological problems was 
"nondeterminable."  In short, no link was made between 
current diagnosis and any problems experienced prior to his 
exiting the military.

Moreover, at a VA mental disorders examination conducted in 
May 1994, the examiner determined that the veteran's 
diagnostic picture was complex and unclear, that his symptom 
presentation was inconsistent, that working diagnoses in the 
record included depression and paranoid schizophrenia, and 
that, if the veteran's own report were taken at face value, a 
diagnosis of a moderate recurrent major depressive disorder 
would be appropriate.  The examiner expressed his opinion 
that "[t]he record is clear that . . . [the veteran] did not 
report psychiatric symptoms while on active duty."  The 
examiner also noted that the veteran had dated the onset of 
his depression, not to his service, but to a time following 
his discharge from active duty.  

Additionally, the Board notes that, at the July 1996 VA 
hypertension examination, the veteran reported that he "was 
diagnosed to have depression in 1979 and has had 
'schizophrenia' since that time."  Significantly, however, 
as the Board has discussed in this decision, a diagnosis of a 
psychiatric disorder was not made until 1990, more than 
10 years after the veteran's separation from active military 
duty.  

The Board acknowledges that, according to November 1993 
medical records, the veteran was experiencing some side 
effects (including insomnia, abnormal dreams, hallucinations, 
and nervousness) of a new medication which had been 
prescribed for his service-connected hypertension.  
Significantly, however, as the medical records 

which have been obtained and associated with the claims 
folder illustrate, the veteran had been evaluated and treated 
for psychiatric problems prior to the change in his 
hypertensive medicine in November 1993.  Moreover, medical 
records dated after November 1993 indicate that the veteran's 
hypertensive medication was then changed and that he no 
longer took the medicine which allegedly caused the side 
effects of insomnia, abnormal dreams, hallucinations, and 
nervousness.  Furthermore, the veteran has not described 
similar side effects with any new hypertensive medication.  
In fact, the examiner who conducted the May 1994 VA mental 
disorders examination explained that, during the course of 
the evaluation, the veteran did not report that his 
depression was precipitated or worsened by his current 
service-connected disability.  Also, in the report of the 
July 1996 VA hypertension examination, the examiner noted the 
medication that the veteran was taking for his hypertension 
(which was different than the medicine which caused the side 
effects in November 1993) and stated that the veteran 
"reports no problems at this time."  Consequently, 
competent medical evidence of any cause or worsening by 
service-connected disability or medication therefor has not 
been presented.

Additional medical records have associated the veteran's 
psychiatric symptoms with employment issues.  In particular, 
in a July 1990 letter, a private physician explained that he 
was treating the veteran for a nervous condition "which 
could be aggravated by stress or pressure from other people 
around his job."  At an August 1993 treatment session, the 
veteran reported that he began receiving treatment for a 
nervous condition in 1987 or 1989 due to job difficulties.  
In October 1993, the veteran asked if he could take more than 
the prescribed three tablets per day due to job stress.  The 
veteran's request was denied.  In the following month, the 
veteran reported having had an altercation with his 
supervisor who allegedly had told him "to stop being a kid 
and grow up."  Additionally, the social worker who 
interviewed the veteran in November 1993 associated the 
veteran's psychological problems, which had lasted more than 
six months, with "marital and employment issues since 
exiting the military."

Further medical records provide evidence that the veteran's 
psychiatric problems are related to alcohol abuse.  In 
particular, at a March 1994 treatment session at the local 
Mental Health Clinic, the veteran stated that he had been 
drinking "all [of his] . . . life."  The examiner, in turn, 
expressed his opinion that "[t]he probable alcohol abuse 
certainly sheds more light on his symptoms-although he tends 
to minimize his drinking."  At a July 1994 treatment 
session, the veteran was instructed on the need not to mix 
alcohol with his psychiatric medication.  In September 1994, 
an examiner explained that, once the veteran's sobriety was 
established, he (the physician) would try to taper the 
veteran off medication in order to make an accurate 
diagnosis.  The examiner also expressed his opinion that 
"[t]he dilemma remains-schizophrenia versus alcohol-induced 
psychosis."  Subsequently, in March 1995, the veteran 
reported that he had been drinking the previous evening.  The 
examiner informed the veteran that drinking caused depression 
and that "there was little . . . [he, the physician] could 
do as long as he [the veteran] continue[d] . . . to drink."  

In summary, the claims folder does not contain competent 
evidence associating any psychiatric disorder that the 
veteran may currently have (including any depression, 
undifferentiated schizophrenia, or anxiety) to his active 
military duty or to an already service-connected disability.  
Additionally, no competent evidence has been presented to 
show that a psychosis was demonstrated to a compensable 
degree within a year of the veteran's separation from 
service.  §§ 3.307, 3.309.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a psychiatric 
disability (including any depression, undifferentiated 
schizophrenia, or anxiety) that had its onset during service 
or as the product of continued symptoms since service.  
Additionally, no competent evidence has been presented to 
link a psychiatric disability (including any depression, 
undifferentiated schizophrenia, or anxiety) to an already 
service-connected disability.  Consequently, the veteran's 
claim for service connection for a psychiatric disability 
must be found to be not well grounded.  Caluza, supra.  


ORDER

Service connection for a psychiatric disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

